PRYOR, J.,
(dissenting.) Iam unable to concur in the prevailing opinion. The notes in suit were given in execution of the agreement of the 4th March, 1890; but that contract was “rescinded” and “annulled” by the mutual consent of the parties, and, by consequence, all *378rights acquired under it ceased and determined. A rescission of a contract imports, proprio vigore, a relinquishment of every benefit, and a dissolution of every obligation, dependent upon it; and by the act of rescission each party is restored to his original position and relation. It is a contradiction, in terms, to assert a right under a rescinded contract, and “neither party can thereafter invoke it against the other. ” McCreery v. Day, 119 N. Y. 1, 23 N. E. Rep. 198; Graves v. White, 87 N. Y. 463, 466; Brewster v. Wooster, 131 N. Y. 473, 30 N. E. Rep. 489; Fullager v. Reville, 3 Hun, 600. By rescission of the contract, of which they were an incident, the notes became incapable of enforcement; otherwise, however, had they been reserved from the operation of the rescission, but of that there is no hint,—the words being, “wholly rescinded and annulled.”